 In the Matter ofREPUBLICSTEELCORPORATIONandSTEELWORKERSORGANIZING COMMITTEEIn the Matter of TRUSCON STEEL. COMPANY, A MICHIGAN CORPORATIONandSTEELWORKERS ORGANIZING COMMITTEECases Nos. R-9716 and R-2909.-Decided September 15, 1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon pay-roll check.Mr. Malcolm 'F. HallidayandMr. Harry L. Lodish,for the Board.Mr. T. F. Patton,of Cleveland, Ohio, for the Company.'Mr. Lee Pressman,ofWashington, D. C., for the Union.Mr. Frederic B. Parkes, end,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 16, 1941, Steel Workers Organizing Committee, hereincalled the Union, filed a petition with the National Labor RelationsBoard herein called the Board, at Washington, D. C., as authorizedby the Board under Article III, Section 10 (a), of National LaborRelations Board Rules and Regulations-Series 2, as amended, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Republic Steel Corporation, Cleve-,land, Ohio, herein called the Corporation, at the following plants ofthe Corporation, where it is engaged in the manufacture, sale, anddistribution of iron and steel products: Cleveland Works (Corrigan,McKinney Plant and Strip Mill), Cleveland, Ohio; Bolt and NutDivision,Cleveland,Ohio; Steel and Tubes Plant, Cleveland,Ohio;YoungstownWorks,Youngstown, Ohio;WarrenWorks,Warren, Ohio; Niles Works, Niles, Ohio; Canton Works, Canton,Ohio;BergerManufacturingDivision,Canton,Ohio;CulvertDivision, Canton, Ohio; MassillonWorks, Massillon, Ohio; UnionDrawn Steel Division, Massillon, Ohio; Buffalo Works, Buffalo, NewYork; South Chicago Works and Grand Crossing Works, Chicago,35 N. L. R. B., No 142.653 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDIllinois; Ideal Foundry & Machinery Division, Newton Falls, Ohio;and Troy Furnace, Troy, New York. The petition requested aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On July 15, 1941, the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 10 (b), of said Rules andRegulations, ordered an investigation and authorized the ActingDirector of Field Division to conduct, it and to provide for anappropriate hearing upon due notice.On August 19, 1941, the Union filed with the Regional Directorfor the Eighth Region (Cleveland, Ohio) a petition alleging that aquestion affecting commerce hyd arisen concerning the representationof employees of Truscon Steel Company, Cleveland, Ohio, hereincalled the Company, at its Cleveland plant, where it is engaged inthemanufacture, sale, and distribution of metal windows, metallath, automobile stampings, refrigerator cabinets, other pressed-steelproducts, and road mesh.The petition requested an investigationand certification of representatives pursuant to Section 9 (c) of theAct.On August 19, 1941, the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of said Rules andRegulations, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On August 22, 1941, the Board, acting pursuanttoArticle III, Section 10 (c) (1), of said Rules and Regulations,ordered that the case be transferred to and continued before theBoard, and pursuant to Article III, Section 10 (c) (2), of saidRules and Regulations, ordered that the two cases be consolidated forall purposes.On July 15, 1941, the Corporation, the Union, and the Boardentered into a "STIPULATION FOR CERTIFICATION UPONPAYROLL CHECK", covering the employees of the Corporation'ssteel plant and continuous strip mill at Cleveland, Ohio; Steel andTubes Division at Cleveland, Ohio; steel plant at Youngstown, Ohio;plants atWarren and Niles, Ohio; Culvert Division at Canton,Ohio;Union Drawn Steel Division at Massillon, Ohio; IdealFoundry Division, at Newton Falls, Ohio; steel plant at Buffalo,New York; and steel plants at South Chicago and Grand Crossing,Chicago, Illinois.On the same day, the Corporation, the Union,and the Board entered into a "STIPULATION FOR CERTIFICA-TION UPON PAYROLL CHECK BY BOARD AGENT", cover-ing the employees of the Corporation's steel plants at Canton, Ohio;BergerManufacturing Division at Canton, Ohio; steel plant atMassillon, Ohio; and Bolt and Nut Division at Cleveland, Ohio.OnJuly 23, 1941, the Corporation, the Union, and the Board entered REPUBLIC STEEL CORPORATION655into a "STIPULATION FOR CERTIFICATION UPON PAY-ROLL CHECK", covering the employees of the Corporation's plantat Troy, New York. On August 19, 1941, the Company, the Union,and 'the Board entered into a "STIPULATION FOR CERTIFI-CATION UPON PAYROLL CHECK", covering the employees ofThe Company's plant at Cleveland, Ohio.Pursuant to the stipulations, a pay-roll check by comparison ofunion designations with the pay rolls of the Corporation and theCompany for the period ending July 15, 1941, was made fromAugust 4 to 9, 1941, inclusive, under the supervision of the ActingDirector of the Field Division, to determine the number of produc-tion and maintenance employees, at the plants of the 'Corporationand the Company set forth above, excluding executives, foremen,assistant foremen, supervisors who do not work with tools, draftsmen,timekeepers, first-aidmen and nurses, watchmen, and office andsalaried employees, and excluding bricklayers at the Corporation'ssteelplants atWarren, Niles, Canton, and Massillon, Ohio, and atSouth Chicago and Grand Crossing, Chicago, Illinois; locomotiveengineersand firemen, stationary engineers, locomotive' craneengineers, and switchmen at the Corporation's plant at Buffalo, NewYork; brakemen, engineers, conductors, and firemen at the Corpora-lion's plant at Troy, New York, who were members in good stand-ing of the Union and of Amalgamated Association of Iron, Steel andTin Workers of North America, herein called the Amalgamated, anaffiliate of the Union, as of August 1, 1941.On August 30, 1941, the Acting Director of the Field Division,acting pursuant to the stipulations, issued two separate Payroll CheckReports, copies of which were duly served upon the Corporation,the Company, and the Union and upon United Roll Turners Associa-tion of America, Division No. 11, herein called the Roll Turners, alabor organization claiming to represent employees directly affectedby the pay-roll check.On September 10, 1941, the Roll Turnersfiled with the Board a motion to intervene and exceptions to the pay-roll check report which the Board has considered.The motion ishereby denied and the exceptions are hereby overruled without prej-udice to the proceeding on the petition filed by the Roll Turners inMatter of Republic Steel CorporationandUnitedRoll TurnersAssociation of America, Division #11, Independent,Case NumberVIII-R-586.1The Acting Director of the Field Division reported that, as to theplants listed below, the pay-roll check indicated that the total num-'On August 26, 1941, the Roll Turners filed with the Regional Director for the EighthRegion a petition for investigation and certification of representatives,alleging that24 roll turners employed at the Corporation's Corrigan-McKinney plant at Cleveland, Ohio,constitute an appropriate unit. 656DECISIONS OF NATIONALLABOR RELATIONS BOARDber of eligible employees employed on July 15, 1941, by the Corpo-ration and the Company in the units described as appropriate in thestipulations, and the total number of members of the Union and theAmalgamated in good standing as of August 1, 1941, and employedin such units on July 15, 1941, were as follows :Unit for Payroll Check :Number ofYDlrog{blew onNumber of(1) Steel plant of the Corporation, includ-Pay roll ofMembers ofJuly15,Union oning the continuous strip mill, located1941.August 1, 1941.at Cleveland, Ohio__________________ 5,2294,105(2)Plant of the Steel and Tubes Division,located at Cleveland, Ohio___________427309(3) Steel plant of the Corporation locatedat Youngstown, Ohio________________ 8, 0475,148(4) Steel plants of the Corporation locatedatWarren and Niles, Ohio__________ 5,6364, 620(5)Plant of the Union Drawn Steel Divi-sion, located at Massillon, Ohio_497395(6)Plant of the Ideal Foundry Division,located at Newton Falls, Ohio_______120114(7) Steel plant of the Corporation locatedat Buffalo, New York_______________2, 5861, 890(8)Steel plants of the Corporation locatedat South Chicago and Grand Crossing,Chicago, Illinois____________________2, 0351, 300(9)Plant of the Corporation located atTroy, New York____________________140131(10) Plant of the Truscon Steel Companylocated at Cleveland, Ohio__________390300(11)Steel plants of the Corporation locatedat Canton, Ohio____________________ 7, 7215, 107(12)Plants of the Berger ManufacturingDivision, located at Canton, Ohio____ 1, 081800(13)Steel plant of the Corporation locatedatMassillon, Ohio__________________ 4, 8012, 789(14)Plant of the Bolt & Nut Division, lo-cated at Cleveland, Ohio____________ 1,8061,437The Acting Director of the Field Division further reported thatthe pay-roll check showed that of the 69 eligible employees at theCorporation's Culvert Division, located at Canton,Ohio, only 29 haddesignated the Union as their collective bargaining representative.The master stipulation provides,inter alia,"the employees of theCorporation in such plants. . .inwhich the Board shall certifythat a majority of the eligible employees are members in good stand-ing of the Union or the Amalgamated on August 1, 1941,shall con-stitute a single appropriate collectivebargainingunit.In the eventthe Union shall at any time or from time to time file a petition to bedesignated as the exclusive bargaining agency at other steel plantsor manufacturing plants of the Corporation or at any of its ironore mines in Michigan or Minnesota, the procedure therefor shall be REPUBLIC Sf1TELCORPORATION657the same as provided for herein unless otherwise agreed to by theparties, and the employees of the Corporation in such other steelplant or plants or iron ore mines in Michigan or Minnesota . . . inwhich the Union is designated as the exclusive bargaining agencymay be brought within the single appropriate collective bargainingunit."We shall therefore certify the Union as the exclusive bargainingrepresentative of the employees of the Corporation and the Companyin a single unit, covering the designated employees in the plantslisted above, with the exception of the Corporation's Culvert DivisionatCanton, Ohio, and covering the employees in the Corporation'sCorrigan-McKinney plant at Cleveland, Ohio, whom the RollTurners now claim to represent.The inclusion -of the employeesclaimed by the Roll Turners in the above unit shall, however, besubject to such disposition as we shall make pursuant to our in-vestigation of the petition filed by the Roll Turners inMatter ofRepublic Steel CorporationandUnited Roll Turners Association ofAmerica, Division #11, Independent,Case No. VIII-R-586.Upon the basis of the stipulations, the Pay-roll Check Reports,the exceptions of the Roll Turners, and the entire record in the case,the Board makes the following :FINDINGS OF FACT1A question affecting commerce has arisen concerning the rep-resentation of employees of Republic Steel Corporation, Cleveland,Ohio, at its steel plant and continuous strip mill at Cleveland, Ohio;Steel and Tubes Division at Cleveland, Ohio; steel plant at Youngs-town, Ohio; plants at Warren and Niles, Ohio; Culvert Division atCanton, Ohio; Union Drawn Steel Division at Massillon, Ohio; IdealFoundry Division, at Newton Falls, Ohio; steel plant at Buffalo,New York; steel plants at South Chicago and Grand Crossing, Chi-cago, Illinois; steel plants at Canton, Ohio; Berger, ManufacturingDivision at Canton, Ohio; steel plants at Massillon, Ohio; Bolt andNut Division at Cleveland,' Ohio; and plant at Troy, New York,and of Truscon Steel Company, Cleveland, Ohio, at its Clevelandplant, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All production and maintenance employees of the Corporationat its steel plant and continuous strip mill at Cleveland, Ohio ; Steeland Tubes Division at Cleveland, Ohio ; steel plant at Youngstown,Ohio; plants at Warren and Niles, Ohio; Union Drawn Steel Divi-sion at Massillon, Ohio; Ideal Foundry Division, at Newton Falls,Ohio; steel plant at Buffalo, New York; steel plants at South,Chi-cago and Grand Crossing, Chicago, Illinois; steel plants at Canton, 658DECISIONSOF NATIONAL,LABOR RELATIONS BOARDOhio; Berger Manufacturing Division at Canton, Ohio; steel plantsatMassillon, Ohio; Bolt and Nut Division at Cleveland, Ohio; andplant at Troy, New York, and of the Company at its Clevelandplant, excluding executives, foremen, assistant foremen, supervisorswho do not work with tools, draftsmen, timekeepers, first-aid menand nurses, watchmen, and office and salaried employees, and ex-cluding bricklayers at the Corporation's steel plants at Warren, Niles,Canton, and Massillon, Ohio, and at South Chicago and Grand Cross-ing, Chicago, Illinois; locomotive engineers and firemen, stationaryengineers, locomotive crane engineers, and switchmen at the Cor-poration's- plant at Buffalo, New York ; brakemen, engineers, con-ductors, and firemen at the Corporation's plant at Troy, New York,constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.3.SteelWorkers Organizing Committee has been designated andselected by a majority of the employees in the above unit as theirrepresentative for the purposes of collective bargaining and is theexclusive repiesentative of all the employees in said unit within themeaning of Section 9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the'power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act,IT IS HEREBY CERTIFIED that Steel Workers Organizing Committee,affiliatedwith the Congress of Industrial Organizations, has beendesignated and selected by a majority of the production and main-tenance employees of Republic Steel Corporation, Cleveland, Ohio,at its steel plant and continuous strip mill at Cleveland, Ohio; Steel andTubes Division at Cleveland, Ohio; steel plant at Youngstown, Ohio;plants atWarren and Niles, Ohio; Union Drawn Steel Division atMassillon,Ohio ; Ideal Foundry Division at Newton Falls, Ohio ;steel plant at Buffalo, New York; steel plants at South Chicago andGrand Crossing, Chicago, Illinois; steel plants at Canton, Ohio;BergerManufacturing Division at Canton, Ohio; steel plants atMassillon,Ohio; Bolt and Nut Division at Cleveland, Ohio; andplant at Troy, New York, and of Truscon Steel Company, Cleveland,Ohio, at, its Cleveland plant, excluding executives, foremen, assistantforemen, supervisors who do not work with tools, draftsmen, time,keepers, first-aid men and nurses, watchmen, office and salaried em-ployees, and excluding bricklayers at the Corporation's steel plantslocated atWarren, Niles, Canton, and Massillon, Ohio, and at SouthChicago and Grand Crossing,'Chicago, Illinois; locomotive engineersand firemen, stationary engineers, locomotive crane engineers, and REPUBLIC STEEL CORPORATION659switchmen at the Corporation's plant at Buffalo, New York; andbrakemen, engineers, conductors, and firemen at the Corporation'splant at Troy, New York, as their representative for the purposesof collective bargaining, and that pursuant to the provision of Sec-tion 9 (a) of the Act, Steel Workers Organizing Committee, affiliatedwith the Congress of Industrial Organizations, is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.4Z 1270-42-vol 35--43